 1 RICHARD M. FRANK (SBN 63482)
   Professor of Environmental Practice
 2 SCHOOL OF LAW
   UNIVERSITY OF CALIFORNIA
 3 400 Mrak Hall Drive
   Davis, CA 95616
 4 Telephone: (916) 217-1292
   Facsimile: (530) 752-4704
 5 Email: rmfrank@ucdavis.edu

 6
   Attorney for Amici Curiae Professors
 7 of Foreign Relations Law

 8
                                   UNITED STATES DISTRICT COURT
 9

10                                EASTERN DISTRICT OF CALIFORNIA
                                      SACRAMENTO DIVISION
11

12   UNITED STATES OF AMERICA,                             Case No. 2:19-cv-02142-WBS-EFB

13                 Plaintiff,
                                                           PROFESSORS OF FOREIGN RELATIONS
     v.                                                    LAW’S NOTICE OF MOTION AND
14
                                                           MOTION REQUESTING LEAVE TO FILE
15   THE STATE OF CALIFORNIA; GAVIN                        AMICI CURIAE BRIEF; MEMORANDUM OF
     C. NEWSOM, in his official capacity as                POINTS AND AUTHORITIES IN SUPPORT
16   Governor of the State of California; THE              THEREOF; AND [PROPOSED] ORDER
     CALIFORNIA AIR RESOURCES BOARD;                       GRANTING MOTION FOR LEAVE TO FILE
17   MARY D. NICHOLS, in her official                      AMICI CURIAE BRIEF OF PROFESSORS OF
                                                           FOREIGN RELATIONS LAW
     capacities as Chair of the California Air
18   Resources Board and as Vice Chair and a
19   board member of the Western Climate                   Judge:       Hon. William B. Shubb
     Initiative, Inc.; WESTERN
20   CLIMATE INITIATIVE, INC.; JARED                       Date:      Not yet set
     BLUMENFELD, in his official capacities as             Time:      Not yet set
21                                                         Courtroom: 5 (14th Floor)
     Secretary for Environmental Protection and as a
     board member of the Western Climate
22   Initiative, Inc.; KIP LIPPER, in his official         Action Filed: October 23, 2019
23   capacity as a board member of the Western
     Climate Initiative, Inc., and RICHARD
24   BLOOM, in his official capacity as a board
     member of the Western Climate Initiative,
25   Inc.,
                       Defendants.
26
27

28

                                                       1
     No. 2:19-cv-02142-WBS-EFB
     NOTICE OF MOTION AND MOTION REQUESTING LEAVE TO FILE AMICI CURIAE BRIEF
 1                                 NOTICE OF MOTION AND MOTION

 2         The Professors of Foreign Relations Law identified in the appendix to the accompanying,

 3 proposed Amici Curiae brief respectfully move the Court for leave to file that Amici Curiae brief. The

 4 motion is based on this Notice, the Memorandum of Points and Authorities, and the Amici Curiae brief.

 5                         MEMORANDUM OF POINTS AND AUTHORITIES

 6         This Court may permit a non-party to participate as amicus curiae if it has “unique information

 7 or perspective” on an issue raised by the parties, or if such an issue “has potential ramifications beyond

 8 the parties….” NGV Gaming Ltd. v. Upstream Point Molate, LLC, 355 F. Supp. 2d 1061 (N.D.

 9 Cal. 2005).

10           The extent, if any, to which an amicus curiae should be permitted to participate in a

11 pending action is solely within the broad discretion of the district court. Pennsylvania

12 Environmental Defense Foundation v. Bellefonte Borough, 718 F. Supp. 431, 434 (M.D. Pa.

13 1989); United States v. Gotti, 775 F. Supp. 1157, 1158 (E.D.N.Y. 1991); Leigh v. Engle, 535 F.

14 Supp. 418, 420 (N.D. Ill. 1982). A court may grant leave to appear as an amicus if the information

15 offered is “timely and useful.” Yip v. Pagano, 606 F. Supp. 1566, 1568 (D.N.J. 1985), aff’d mem.,

16 782 F.2d 1033 (3rd Cir.), cert. denied, 476 U.S. 1141 (1986). Absent a statute to the contrary, no

17 distinction is made between the request of a private person for leave to appear as amicus curiae,

18 and one by an agent of the government. Leigh, 535 F. Supp. at 420.

19           An amicus, of course, is not a party to the litigation and participates only to assist the

20 Court. Nevertheless, “by the nature of things an amicus is not normally impartial.” Gotti, 755 F.

21 Supp. at 1158 (quoting Strasser v. Doorley, 432 F.2d 567 (1st Cir. 1970)). While the partiality of

22 an amicus is a factor to consider in deciding whether to allow participation, “there is no rule …

23 that amici must be totally disinterested.” Concerned Area Residents for the Environment v.

24 Southview Farm, 834 F. Supp. 1410, 1413 (W.D.N.Y. 1993) (quoting Hoptowit v Ray, 682 F.2d

25 1237, 1260 (9th Cir. 1982)).

26           District courts frequently welcome amicus briefs from non-parties concerning legal issues

27 that have potential ramifications beyond the parties directly involved or if the amicus has “unique

28 information or perspective that can help the court beyond the help that the lawyers for the parties

                                                        2
     No. 2:19-cv-02142-WBS-EFB
     NOTICE OF MOTION AND MOTION REQUESTING LEAVE TO FILE AMICI CURIAE BRIEF
 1 are able to provide.” Cobell v. Norton, 246 F. Supp. 2d 59, 62 (D.D.C. 2003) (quoting Ryan v.

 2 Commodity Futures Trading Comm’n, 125 F.3d 1062, 1064 (7th Cir. 1997)).

 3          The amici Professors of Foreign Relations Law identified individually in the appendix to the

 4 accompanying, proposed Amici Curiae brief teach and pursue scholarship at numerous law schools

 5 throughout the United States. Individually and collectively, they possess deep and longstanding

 6 expertise in the fields of foreign relations law and international law, and concerning agreements of

 7 various kinds between subnational governments. Specifically, they are familiar with numerous past

 8 agreements between U.S. states and other jurisdictions.

 9          These amici can provide a unique perspective regarding the kinds of agreements that are

10 properly deemed treaties under the Treaty Clause in Article I, section 10 of the U.S. Constitution. They

11 can similarly analyze what kinds of agreements are properly deemed compacts requiring congressional

12 approval under the Compact Clause in Article I, section 10 of the Constitution. Amici are also uniquely

13 qualified to address how this Court’s interpretation of the Compact Clause may affect the distribution

14 of authority between Congress and the executive branch with respect to foreign relations.

15          Moreover, these amici seek to bring to the attention of this Court numerous past agreements

16 between subnational governments in the United States and abroad that—like the California-Quebec

17 agreement at issue in this case—do not rise to the status of a treaty or compact within the meaning of

18 the Treaty and Compact Clauses of the Constitution.

19          Proposed amici respectfully suggest that the information and analysis contained in the attached

20 Amici Curiae brief may assist the Court in its deliberations in this case.

21          WHEREFORE, the identified Professors of Foreign Relations Law move for an order granting

22 leave to file their Amici Curiae brief.
                                                          Respectfully submitted,
23

24 Dated: February 14, 2020                               /s/ Richard M. Frank
                                                          Richard M. Frank
25
                                                          Attorney for Amici Curiae Professors of
26                                                        Foreign Relations Law
27

28

                                                        3
     No. 2:19-cv-02142-WBS-EFB
     NOTICE OF MOTION AND MOTION REQUESTING LEAVE TO FILE AMICI CURIAE BRIEF
 1                                                   ORDER

 2          On February 14, 2020, Professors of Foreign Relations Law filed a “Motion for Leave to File
 3 Amici Curiae brief” in this case. After considering the Motion and responses by the parties, the Court

 4 grants the Motion, orders the Amici Curiae brief to be filed, and will consider that brief in its

 5 deliberation in this case.

 6          IT IS SO ORDERED.
 7
     Dated: February 19, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         4
     No. 2:19-cv-02142-WBS-EFB
     NOTICE OF MOTION AND MOTION REQUESTING LEAVE TO FILE AMICI CURIAE BRIEF
